Mr. Chief Justice Hall
delivered the opinion of the Court.
This is a companion case to Kester v. Miami-Yoder Joint School District, No. 19,130, this day decided.
The parties are the same except for an additional defendant, “Leo H. Ververs, doing business as Leo H. *233Ververs Construction Company,” who was awarded the contract to build the proposed school.
Here, as in the companion case, the application for temporary injunction was denied and the complaint dismissed, the trial court holding that all of the actions of the defendants were lawful.
Plaintiffs seek reversal by writ of error.
As pointed out in Case No. 19,130, it now appears that the school involved has been built, and the decision in that case is conclusive of the matters here presented.
The judgment is affirmed.